Citation Nr: 0608171	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to October 
1982 and from January 1991 to June 1991.  He had service in 
Southwest Asia from February 20, 1991, to May 24, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the San Juan, Puerto 
Rico, and St. Petersburg, Florida, Regional Offices (ROs) of 
the Department of Veterans Affairs (VA). 

During the pendency of this appeal, the veteran relocated to 
New Jersey.  Accordingly, the Newark, New Jersey, RO has 
assumed the role of the agency of original jurisdiction for 
this appeal.

In April 2004, the Board remanded the case further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran did not engage in combat with the enemy and he 
does not have PTSD as a result of a corroborated service 
stressor or other psychiatric disorder related to his 
military service.




CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated prior to the 
enactment of the VAA.  He was provided the notice required by 
the VCAA by letters dated in February 2005 as well by a 
statement of the case and supplemental statements of the case 
issued during the course of the appeal.  Although the 
originating agency did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence that would be pertinent and that he 
should submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The Board notes that in February 2005, the originating agency 
requested the veteran to execute an authorization permitting 
VA to obtain treatment records from Dr. Hector Torres; 
however, he failed to do so.  The duty to assist is not 
always a one-way street.  Woods v. Gober, 14 Vet. App. 214, 
224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (veteran cannot passively wait for help from VA).  VA 
has obtained the veteran's service medical records and all 
pertinent post service VA medical records as well as records 
from the Social Security Administration.  In connection with 
his appeal, the veteran has been afforded several VA 
examinations assessing the etiology of his present 
psychiatric disorder.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

The veteran underwent psychiatric evaluation in March 1991 
while stationed in Saudi Arabia.  He appeared moderately 
anxious, but alert and oriented times three.  There was no 
evidence of hallucinations.  The veteran denied suicidal 
ideation.  He complained of a sleep disturbance, insomnia, 
gastrointestinal upset, and feelings of alienation from 
several members of his unit.  It was noted that these 
complaints coincided with misreported laboratory studies and 
an alleged violation of confidentiality.  This was further 
complicated by disruption of his familiar relationships, 
especially marital, secondary to the misinformation.  The 
assessment was "no psychiatric disorder-adjustment to life 
circumstances."

Service medical records show that the veteran was 
hospitalized in April 1991 with complaints of depression.  It 
was noted that the veteran, who was married, had been 
erroneously diagnosed as being HIV positive in January 1991.  
The veteran reported that this misdiagnosis resulted in 
considerable upheaval in his life, including severe marital 
discord.  He reported that the test results were disclosed to 
his unit and not to him directly.  The test was repeated and 
the veteran was informed 12 days later that his tests were 
negative.  He reported anxiety, depression, despair, 
insomnia, increased eating, and multiple somatic symptoms 
since the misdiagnosis.  He was released with no restriction 
with a final diagnosis of adjustment disorder with depressed 
mood.  

A May 1991 treatment record indicates that the veteran had an 
acute situational disorder.  He had depressive episodes with 
panic.  He was subsequently evacuated from Southwest Asia.  A 
June 1991 psychiatric consultation report indicates that the 
veteran was alert and well oriented.  There were no thought 
disorders, delusions, or ideas of reference.  His mood was 
anxious and angry over marital conflicts and administrative 
issues.  The impression was adjustment disorder with anxiety.  

In a letter dated September 20, 1991, the Office of the 
Inspector General (OIG) of the Department of the Army, 
located at Dwight David Eisenhower Army Medical Center, Fort 
Gordon, Georgia, responded to an inquiry from the veteran.  
In his inquiry, the veteran had posed several questions to 
the OIG.  He wanted to know why he was informed that he 
initially tested HIV positive in January 1991 when subsequent 
testing was negative.  OIG responded by noting the HIV test 
was not 100 percent accurate and there were times when false 
positive tests were recorded.  Thus, all positive tests were 
repeated.  According to Army regulations, HIV positive 
patients were to be individually and privately notified of 
results from local medical authorities.  In practice, this 
notification is performed by physicians.  The veteran also 
asked why an Army physician had informed both him and his 
wife that they could be infected.  The OIG responded by 
indicating that the Army physician had reported that he 
summoned the veteran into his office for instructions.  The 
veteran arrived with his wife and desired her present during 
the instructions.  The veteran's request was honored and the 
situation was discussed.  The veteran also asked the OIG how 
members of his company, other than his Company Commander, 
acquired knowledge of his test results.  OIG responded by 
noting that, according to Army physicians, his test results 
were never disclosed to anyone except the veteran, his wife, 
and his Company Commander.  The Army physicians reported that 
his results were not discussed over the phone with anyone 
from his company.  The OIG could not substantiate how 
information was released concerning his result.  Finally, in 
response to an assertion from the veteran that an Army 
physician had informed him that there was a mistake between 
his test result and another member of the unit and that this 
other soldier was identified by name.  The Army physician 
denied disclosing any information concerning another patient 
to the veteran.  

In statements received in December 1992, the veteran reported 
that he underwent HIV testing in January 1991 at Camp 
Santiago, Puerto Rico.  He was informed that there was a 
problem with his test and he was taken to the clinic 
accompanied by his Company Commander.  He was informed by an 
Army physician that he was HIV positive.  The physician was 
certain that the test was positive.  The veteran's wife was 
advised to get tested.  He underwent additional testing which 
was negative for HIV.  He reported that he received 
psychiatric treatment from Dr. Hector L. Torres

The veteran reported that he left for Southwest Asia in 
February 1991.  His company made a stop in Spain where he was 
left behind for two and a half days because he did not have a 
gas mask.  When he arrived at King Fahd Airport in Saudi 
Arabia, he was on his own and had to find his own 
transportation to his unit.  When he finally arrived at his 
unit, his fellow soldiers were surprised to see him as it was 
thought that he had been deactivated from service due to his 
positive HIV test.  He was told that an Army physician had 
called his unit.  The veteran reported that a fellow enlisted 
soldier took the call and was informed of the veteran's 
positive HIV test.  At the time of the call there were a 
number of soldiers in the orderly room that were aware of the 
conversation.  While serving in Southwest Asia, he was 
subjected to laughter and jokes.  He had to explain why he 
was still in the military.  He was also afraid for his life 
and feared possible gas attacks.  He reported that he 
consulted with a physician on one occasion about his 
frustrations and problems.  He received treatment from a 
psychiatrist at the fleet hospital who thought that the 
veteran merely wanted to leave Saudi Arabia.  He was 
evacuated to Germany where he was placed in an asylum and 
deprived of his belongings.  He was confined in a place where 
the windows had bars and the doors were controlled 
electronically.  

December 1994 VA outpatient treatment records indicate that 
the veteran had tested positive for cannabis use.  A December 
1, 1994, treatment report notes that the veteran reported 
anxiety after being misdiagnosed as HIV positive.  The 
veteran was married and reported marital tension.  The 
initial diagnoses were anxiety, not otherwise shown, and 
cannabis use.  During subsequent psychiatric treatment on 
December 5, the veteran showed a mildly tense mood.  He was 
coherent, with intact recent and remote memory.  He was 
oriented to time, place, and person and had intact judgment 
with some insight into his emotional problems.  He had good 
hygiene.  Assessment was adjustment disorder to civilian 
life.  

Subsequent VA outpatient treatment records dated from 
September 1994 to November 1994 show that the veteran was 
diagnosed with affective disorder; rule out bipolar disorder.  
A September 1994 psychiatric consultation request indicates 
that the veteran was hyperactive and anxious with a depressed 
mood and loss of interest in life.  He reported a history of 
suicidal attempts.  The diagnosis at that time was rule out 
manic-depressive disorder.  It was noted that the veteran's 
condition had a psychotic component with visual 
hallucinations and paranoia.  

The veteran was afforded a VA psychiatric examination in July 
1995.  The veteran reported that had held multiple types of 
jobs.  It was noted that he was not taking any medication and 
had no recent psychiatric hospitalizations.  However, he had 
received treatment through the Drug Dependence Treatment 
Program from December 1994 to April 1995.  He reported that 
he was anxious and restless.  He felt that fellow soldiers 
liked him and that he was treated badly in the Army.  The 
examiner noted that the veteran was very verborrheic and 
monotonous.  His conversation was coherent and relevant.  He 
complained about the way he was treated in the service and 
the examiner observed that the veteran's affect really did 
not correspond to his multiple complaints.  There was no 
delusional material or perceptive disorder.  The veteran was 
well oriented and well organized.  His memory was preserved 
and his entire sensorium was clear.  There were no depressive 
signs and no suicidal rumination.  The veteran admitted that 
he abused alcohol and cannabis.  His judgment was "very well 
preserved, not impaired."  The pertinent diagnoses were 
substance use disorder, cannabis and alcohol abuse, and 
strong mixed personality disorder traits.  

An April 1996 statement from Dr. Hector Torres, a private 
psychiatrist, indicates that the veteran had been seen since 
August 1990.  He reported that the veteran had "emotional 
commotion" after being told that he had tested positive for 
HIV.  The veteran thought about suicide.  While his unit was 
sent to Kuwait, he was isolated and a new HIV test was 
administered which was negative.  The veteran thought about 
killing himself while serving in Southwest Asia.  Since 
separating from active duty, he developed gross disturbances 
of thought with multiple emotional symptoms.  It was noted 
that the veteran appeared anxious, restless, and sick.  He 
was not cooperative and had psychomotor agitation.  He was in 
constant movement and avoided looking at the examiner.  His 
thought content was illogical because of his active suicidal 
ideas.  He had symptoms of marked anxiety with referential 
paranoid ideas.  His affect was inappropriate as he laughed 
with no reason.  His visage was suspicious, watchful, and 
aggressive.  He had poor concentration and diminished memory.  
His judgment and insight were poor.  The pertinent diagnosis 
was PTSD with psychotic features.  This was attributed to the 
false diagnosis of being HIV positive.  

In August 1996, the veteran underwent a VA psychiatric 
examination.  He had been working for General Electric 
Company for three years.  The veteran made rather vague 
allegations of anxiety, being violent at home, being unable 
to sleep adequately, depression, and poor frustration 
tolerance.  The examiner determined that further testing was 
indicated including psychological examination, a social and 
industrial field survey, psychiatric examination by a Board 
of three psychiatrists, and laboratory toxicology testing.

The veteran underwent the indicated psychological testing in 
October 1996.  He was working as a Microsoft technician.  The 
veteran's responses to sentence completion tests suggested 
that he tended to use avoidance and evasiveness as defenses.  
Personality testing showed a marked tendency on the part of 
the veteran to exaggerate his symptoms perhaps in an effort 
to present the impression of severe emotional disturbances.  
While there was a high probability of PTSD using the PTSD 
scale, the MIMI 1 profile was invalid due to high elevations 
in the validity scale.  The overall test data indicated signs 
of anxiety, paranoid thinking, obsessive preoccupations, and 
frequent periods of decomposition.  The veteran acknowledged 
frequently hearing voices and interference in his daily 
activities.  It was opined that no clear diagnosis could be 
inferred from the psychological testing.  Strong mixed 
personality traits were present throughout the testing 
protocol and clinical interview.  

In November 1996, a VA Social and Industrial Field Survey was 
performed.  The veteran had no current medical treatment.  
The veteran's house was in good condition and he was dressed 
in clean sport clothes.  He was clean and shaven.  It was 
hard to interview the veteran as he was circumstantial and 
over talkative.  He complained of depression and a lack of 
desire.  He reported that he dragged himself to work and 
continued to work because his supervisor encouraged him and 
gave him support.  He reported an ability to predict events 
since his return from the Persian Gulf.  He reported that he 
was a daydreamer.  He reported having a poor relationship 
with his wife and children and becoming explosive and upset 
for minor reasons.  His friends and relatives avoided him and 
did not visit him anymore.  Two of the veteran's neighbors 
reported that the veteran was verbally aggressive at home and 
did not involve himself in the home chores.  

Thereafter, in February 1997, the veteran underwent 
examination by a board of three VA psychiatrists.  The 
examining psychiatrists indicated that they had carefully 
examined the evidence of record, including service medical 
records and post service examination reports.  On 
examination, the veteran was noted to be well aware of the 
interview situation and in full contact with reality.  He was 
described as being quite manipulative in terms of his 
behavior and was verborrheic.  His responses were relevant 
and coherent with content being centered on his feelings, 
mostly anger, that has remained since his misdiagnosis of 
HIV.  He admitted that using drugs was wrong and he was not 
in the disposition or attitude to get involved with that 
behavior again.  He was not delusional.  He did not 
hallucinate and was not actively suicidal or homicidal.  He 
was prone, due to his personality, to acting out behavior.  
His affect was adequate, and his mood was hyperactive.  He 
was oriented to person, place and time.  His memory was 
preserved and his intellectual capacities were well 
maintained.  Judgment was adequate, but insight was very 
poor.  The diagnoses were anxiety disorder, not otherwise 
specified, and substance abuse disorder, in alleged 
remission.  The veteran also had a mixed personality disorder 
or personality disorder, not otherwise specified with very 
strong borderline histrionic and antisocial features.  His 
psychosocial stressors were noted to be situations that 
occurred during military service, particularly his false HIV 
positive test.  

A November 1997 VA psychiatric treatment record indicates an 
assessment of intermittent explosive personality; rule out 
PTSD.  Subsequent records show a diagnosis of schizoaffective 
disorder.  

In March 1998, the veteran submitted several lays statements 
from his relatives, friends, and acquaintances.  They 
indicate that the veteran had admiration for the armed 
forces.  He changed after being misdiagnosed with HIV.  After 
this misdiagnosis, he became emotionally unstable.  He became 
aggressive and impulsive and his physical appearance 
worsened.  He also became unstable, anxious, insecure, and 
nervous.  

In connection with a claim for Social Security Administration 
disability benefits, the veteran was afforded a psychological 
evaluation in May 1998.  He reported flashbacks from the war.  
He also reported difficulties after being falsely diagnosed 
with HIV.  It was noted that the veteran was physically and 
emotionally unable to function competently in any work 
environment.  The pertinent diagnoses were depressive 
disorder, not otherwise specified, PTSD, and obsessive-
compulsive disorder.  The record reflects that the veteran 
was awarded Social Security benefits from July 1997 to March 
2001; however, his benefits were terminated as it was shown 
that the veteran was able to maintain employment.  

In an April 2000 statement, Dr. J.A. Juarbe, a private 
psychiatrist, indicated that the veteran "spent almost 10 
months in the [Persian] Gulf - from January to October 
1991."  Prior to his arrival in Southwest Asia, he was 
informed that he had HIV.  Two weeks later, he was told that 
this had been a mistake.  As a result of being told that he 
was HIV positive, the veteran developed insomnia, 
forgetfulness, and poor concentration.  He was also "ill 
humored" with suicidal ideations.  It was noted that the 
veteran had previously had two suicide attempts.  The veteran 
was delusional and referential.  He was panicky and neglected 
his personal hygiene.  He had no tolerance level.  He had 
crying spells and constant anhedonia.  He had a lack of 
energy and interest.  Dr. Juarbe opined that the veteran was 
suffering from severe major depression as a result of being 
erroneously diagnosed as HIV positive while on active duty.  
He also had manifestations of PTSD.  

In April 2000, the veteran and his wife testified at a 
hearing before an RO hearing officer.  The veteran reiterated 
the circumstances surrounding his misdiagnosis of HIV during 
active service.  The veteran was isolated and then 
transferred to a location with a group of people who were 
positive for HIV.  After being told that he was HIV positive, 
the veteran thought that he was going to die.  When he got to 
Saudi Arabia, he had to sleep in the bed that a person with 
HIV had previously slept in.  He was the subject of mockery 
and he felt contempt on the part of his supervisors.  He was 
transferred to Germany and confined in a room for mental 
patients.  The veteran's wife testified that she felt that 
she was going to die after being informed of the positive HIV 
test.  Their family was traumatized by the misdiagnosis.  

In July 2000, the veteran was afforded a VA compensation and 
pension examination.  The examination report indicates that 
the examiner had access to and reviewed the veteran's claims 
folder and hospital record.  The veteran reported that he had 
not worked for several years and was in receipt of Social 
Security Administration benefits.  On examination, the 
veteran was clean, overweight, and adequately dressed and 
groomed.  He was alert and oriented time three.  His mood was 
slightly depressed and anxious.  His affect was constricted 
and his attention, concentration, and memory were good.  His 
speech was clear and coherent.  He was not hallucinating and 
he was not suicidal or homicidal.  His insight and judgment 
were fair.  He exhibited good impulse control.  Dysthymia, 
polysubstance dependence, in alleged remission, and mixed 
personality disorder with borderline and antisocial features 
were diagnosed.  The examiner opined that, based on the 
veteran's records and current evaluations, the veteran's 
principal diagnosis was his characterological disorder.  In 
so finding, the examiner noted that the veteran's thyroid 
condition, financial difficulties, and personality were 
responsible for his current neuropsychiatric condition.  It 
was opined that the veteran's diagnosed psychiatric condition 
was not the result of the misdiagnosed HIV condition during 
active service.  The examiner noted that the veteran's 
medical records showed that the veteran had complained of 
multiple conditions in service in order to be removed from 
service in the Persian Gulf.  The examiner attributed the 
veteran's depression and frustration to his lack of income 
and the VA denial of compensation rather than his military 
service.   

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between service trauma and the current disability.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2005), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The service records do not show that the veteran engaged in 
combat with the enemy during the Persian Gulf War and the 
veteran has no awards or decorations that would suggest that 
he engaged in combat with the enemy.  Moreover, there is no 
corroborating evidence of the veteran's participation in 
combat.  In any event, the veteran asserts that he currently 
has PTSD as a result of being misdiagnosed as HIV positive in 
January 1991.  This claimed stressor is documented in his 
service records.  Accordingly, this case turns on whether the 
veteran does, in fact, have PTSD as a result of this 
incident.  

There are conflicting medical opinions regarding whether the 
veteran has PTSD related to his military service.  Dr. Torres 
opined in April 1996 that the veteran had PTSD attributed to 
the misdiagnosis of HIV.  However, Dr. Torres acknowledged 
that he had treated the veteran since August 1990, nearly six 
months prior to the veteran's second period of active duty.  
Treatment records from Dr. Torres are not associated with the 
claims folder.  The Board notes that the veteran was asked in 
February 2005 to execute an authorization for VA to obtain 
records from Dr. Torres.  However, the veteran did not 
respond to the request.  Also of record are the report of a 
May 1998 psychological evaluation for the Social Security 
Administration and an April 2000 statement from Dr. Juarbe 
diagnosing the veteran with PTSD.  

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The 
evidence does not show that Dr. Torres, Dr. Juarbe, or the 
psychologist that examined the veteran in May 1998 reviewed 
the veteran's service medical records or any other related 
documents which would have enabled them to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Thus, the opinions from Dr. Torres, the psychologist that 
conducted the May 1998 Social Security examination, and Dr. 
Juarbe are of limited probative value as the evidence does 
not show that they reviewed the veteran's service medical 
records or any other related documents which would have 
enabled them to form an opinion on an independent basis.  In 
particular, they do not discuss the contemporaneous service 
medical records or subsequent VA medical records that show 
that the veteran had an adjustment disorder, affective 
disorder.  Additionally, the Board notes that the opinion by 
Dr. Juarbe may not have been based on an accurate recitation 
of history from the veteran.  In particular, Dr. Juarbe 
reported that the veteran served in the Persian Gulf for 
nearly 10 months when the veteran's actually served in 
Southwest Asia for slightly more than 2 months.  Accordingly, 
the Board must find these opinions to be unpersuasive.

The Board has placed greater probative value on the July 2000 
examination report that resulted in a conclusion that the 
veteran does not have PTSD.  This examination report is given 
greater probative value as the VA psychiatrist who examined 
the veteran reviewed the veteran's claims folder, including 
contemporaneous service medical records, VA treatment 
reports, and post service treatment records including the 
opinions proffered by Dr. Torres and Dr. Juarbe.  The 
examiner identified the veteran's acquired psychiatric 
disorder as dysthymia with a mixed personality disorder.  

With respect to whether service connection is warranted for 
any other psychiatric disorder, the Board notes that the 
veteran was not found to have a chronic acquired psychiatric 
disorder in service or within one year of his discharge from 
service.  In addition, there is no medical evidence of a 
nexus between any current psychiatric disorder, other than 
PTSD, and the veteran's military service.  Moreover, after 
reviewing the veteran's claims folder to include prior 
records, the July 2000 VA examiner opined that the veteran's 
current neuropsychiatric condition was not the result of the 
misdiagnosis of HIV during service.  Rather, the veteran's 
current psychiatric problems were attributed to his lack of 
income and difficulty obtaining compensation from VA.  

While the Board has also considered the veteran's statements 
and the other lay evidence submitted in support of the 
veteran's claim, lay persons are not competent to render a 
medical diagnosis or opinions concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the medical evidence favors the conclusion 
that the veteran does not have PTSD or any other acquired 
psychiatric disorder that is etiologically related to his 
military service.  Accordingly, the benefit-of-the-doubt 
doctrine is not applicable and the claim must be denied. 


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


